Exhibit 10.1

June 15, 2009

John Schappert

Dear John:

Congratulations! Please accept our offer to become part of EA’s rich game making
history and future.

I am pleased to offer you a regular full-time position with Electronic Arts as
Chief Operating Officer commencing on a mutually agreed upon start date at a
base salary of $50,000.00 per month, or $600,000.00 annualized, minus applicable
deductions. You will be reporting to me, John Riccitiello.

For your information, I have enclosed several documents that will provide an
introduction to life at EA, including an overview of our benefits programs and
EA’s Global Code of Conduct. Other EA policies and procedures are on EA’s
intranet and will be reviewed with you at orientation.

You will also be eligible to participate in our discretionary bonus program.
This discretionary bonus is typically determined at the end of our fiscal year
(March) and is prorated for your months of employment. You need to be employed
by EA by January 15th to be eligible for a bonus in this fiscal year. Your
discretionary bonus target will be 75% of your salary. To receive payment of
your bonus you must be employed by Electronic Arts at the time any bonuses are
paid. In addition, EA reviews performance and compensation levels annually, and
it currently makes merit adjustments in June of each year. To be eligible for a
merit increase at next June’s review, you must commence employment by
January 15th of the same calendar year.

I will recommend to the Compensation Committee that you be granted a
non-qualified stock option to purchase 500,000 shares of Electronic Arts common
stock in accordance with our 2000 Equity Incentive Plan. The Committee will
grant and price the stock option on the next regularly scheduled grant date
after you commence employment (i.e., the 16th of the month following your
commencement of employment, or the first NASDAQ trading day thereafter). The
options shall vest and become exercisable as to 24% of the shares on the first
day of the calendar month that includes the one-year anniversary of the grant
date, and will then vest and become exercisable as to an additional 2% of the
shares on the first calendar day of each month thereafter for 38 months. You
will receive more details regarding this stock option from Stock Administration
after the grant date.

I will recommend to the Compensation Committee that you be granted a one-time
Ownership Award in the form of 75,000 restricted stock units (RSUs) in
accordance with our 2000 Equity Incentive Plan. The Committee will grant the
RSUs on the next regularly scheduled grant date after you commence employment
(i.e., the 16th of the month following your commencement of employment, or the
first NASDAQ trading day thereafter). This Award will vest in 25% increments
annually on each of the first, second, third and fourth anniversaries of the
original grant date. You will receive more details regarding this Award from
Stock Administration after the grant date.

I will also recommend to the Compensation Committee that you be granted 125,000
Performance Based Restricted Stock Units (PRSUs) which are dependent upon
hitting specific performance metrics. You will receive more details regarding
this award upon hire.

You are being provided Tier 5 executive relocation assistance, as described in
the attached relocation summary document. In addition, EA/AIRes will provide you
with Guaranteed Home Buy Out and Loss On Sale on your Seattle home as defined in
the attached document. Per EA policy, if you voluntarily leave your employment
with EA or are terminated for any reason other than a reduction in force that
eliminates your job position (a) prior to the one year anniversary of the date
of your hire, you agree to pay EA an amount equal to all relocation and gross up
expenses incurred by EA through your date of termination; or (b) on or after the
one year anniversary of the date of your hire and prior to the second
anniversary of the date of your hire, you agree to pay EA an amount equal to a
pro-rata portion (24 minus number of full months of employment / 24 months) of
all relocation and gross up expenses incurred by EA through your date of
termination. Payment must be made to EA upon your last day of employment. Once
you accept this offer of employment with EA, please contact EA’s Global Mobility
Group, at 650-628-9100, to start the process.



--------------------------------------------------------------------------------

John Schappert

June 15, 2009

Page 2

Lastly, EA is providing you a one-time sign-on bonus of $1,000,000.00 (minus
applicable taxes) in lieu of forgone equity and bonus at the time of hire, which
is earned at the completion of your first year of employment but you will
receive it within the first 30 days of your employment. If you voluntarily leave
your employment before the completion of one year, you agree to repay to EA the
full net amount of the bonus.

If you have any questions about this offer or about your eligibility to
participate in or to be covered by any of the described benefits, please call
me.

In the course of your work, you will have access to proprietary materials and
concepts. Our offer is contingent on your signing Electronic Arts’ New Hire/
Proprietary Information Agreement. Two copies are enclosed for signature (please
keep one for your own records).

This offer letter contains the entire understanding between you and Electronic
Arts as to the terms of your offer of employment and specifically supersedes all
previous discussions you may have had with anyone at Electronic Arts regarding
those terms.

Should you accept this offer, please plan on attending New Hire Orientation to
be held on your first Monday at 9:00 a.m. Please complete and bring the forms in
the attached package.

This offer of employment is made contingent upon your providing Electronic Arts
with proof that you have the legal right to work in the United States. This will
be handled as part of your orientation process.

In addition, EA will conduct a background check pursuant to a written notice you
will receive under separate cover, and this offer of employment is contingent
upon the results of such check being acceptable to EA.

This offer of employment is valid through June 19, 2009 and if not accepted by
then, we will assume that you have declined the offer. If you accept this offer,
please sign below and return both pages of the original offer letter to Cindy
Nicola, in Talent Acquisition, in the enclosed envelope, and we can begin your
orientation to EA. Please keep a copy for yourself.

Please join our team and help us be the place where GREAT people create and
deliver GREAT games.

If you have any questions regarding this offer, please feel free to contact me.

Sincerely,

 

/s/    John Riccitiello

      John Riccitiello       Chief Executive Officer       Electronic Arts      
Enclosures       Accepted by candidate:    Date:   

/s/    John Schappert

   June 16, 2009   

Anticipated Start Date: July 14, 2009